IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,390-01


EX PARTE JAMES EDWARD JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
CAUSE NO. F-94-1295-DWHC1 IN THE 362ND DISTRICT COURT
FROM DENTON COUNTY


 Per curiam.

 O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
delivery of a controlled substance and sentenced to fifteen (15) years' confinement.  No direct appeal
was taken.
	Applicant contends that his parole was improperly revoked and that the revocation resulted
from the malicious use of authority and constituted a double jeopardy violation.
	On March 23, 2007, the trial court entered an order designating issues to be resolved.  On
April 11, 2007, the application was forwarded to this Court.  It appears that this application has been
forwarded to this Court prematurely.
	This application will be held in abeyance until the trial court has had an opportunity to
complete the record and enter findings of fact and conclusions of law.  The issues shall be resolved
within 90 days of this order.  If any continuances are granted, a copy of the order granting the
continuance shall be sent to this Court.  A supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter's notes from any hearing or deposition, along
with the trial court's findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 



Filed: May 9, 2007
Do not publish